Title: Notes on Edmund Randolph’s Opinion on the Constitutionality of an Act to Establish a Bank, [16–21 February 1791]
From: Hamilton, Alexander
To: 



[Philadelphia, February 16–21, 1791]





Power to lay & Collect taxes



ascertain subject of taxation



declare Quantum



prescribe mode of Collection
This an infinite chapter


ordain the manner of accounting
creation of districts & ports



of officers



duties powers & capacities



compensation



penalties



exemption



what places to be paid at



oaths



☞ in what to be paid



Drawback



Cutters



Mode of recovery



☞ Farming Revenue


Power to borrow Money



1 Stipulate a sum to be lent



2 An interest or no interest to be paid
consideration to be paid or performed including collaterateral conditions & inducement. Lottery Tickets


3 The time & manner of repayt. unless irredeemable



No Dutch Loans



1 exemption from taxes




2 from sequestration in time of war



3 mortgage of all lands


☞
Fund by way of security



this Fund may be vested in lenders & they may be made a Corporation


☞
Institute a lottery


Regulation of Trade with foreign Country
omissions



1 To prohibit foreigners or their commodity
prohibition of exports


2 to impose duties
regulate the characteristics & privileges of American Vessels


3 to subject them to custom house Regulation or


4 To grant them any exemp~ or privileges which policy may suggest
The manner in which they shall be navigated



The inspection of our Com~ with a view to exportation


Between the States
Bounties upon ships or goods


1 to establish the forms of com~ Intercourse
Internal trans of foreign goods


2 to preserve the prohibitions in the constitution
policies of Insurance


bills of exchange from


f Coun & between states


Salvage


light house pilots


ransom Contracts


☞ medium of exchange


With the Indians
☞ To erect trading Companies


1 To prohibit the Indians from coming into or trading with the U States



2 To admit them with or without restrictions



3 To prohibit Citizens from Trading with them or



4 To permit it with or without restrictions



Rules & Regulations concerning property



1 To exert an Owner over Territory & institute a Government therein



2 To exert ownership Over other property which may signify



3   1 personal property however acquired or



2   2 real property aptly denominated territory



But it cannot signify



1 Debts due from the U States



2 Nor money arising from the sources of Revenue. The disposal and regulation of money is the final cause for raising it



 